Citation Nr: 1647122	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  07-24 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1974 to February 1977.  

The right and left foot disorder issues come to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The PTSD / acquired psychiatric disorder issues come to the Board on appeal from March 2008 and June 2009 rating decisions, also issued by the RO in New Orleans, Louisiana.  

In any event, jurisdiction for all issues on appeal has since been transferred to the RO in Jackson, Mississippi.  That office forwarded the Veteran's appeal to the Board.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2006, the Veteran and his spouse testified at a hearing before a Decision Review Officers (DRO hearing).  In January 2012, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  Transcripts of both hearings are associated with the VBMS folder.    

In February 2014, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran responded in March 2014 by requesting a Board videoconference hearing before a different Veterans Law Judge.  However, in February 2016 the Veteran cancelled the videoconference hearing that was scheduled for him.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In February 2012, the Board remanded the appeal for further development.  

In March 2013, the Board denied the issues of service connection for a right foot disorder and an acquired psychiatric disorder to include PTSD.  In the same decision, the Board remanded the issue of service connection for a left foot disorder.  

The Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court partially vacated and remanded the Board's decision for the issues of service connection for a right foot disorder and an acquired psychiatric disorder to include PTSD, for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  

In March 2015, upon return from the Court, the Board once again remanded the issues of service connection for right and left foot disorders and an acquired psychiatric disorder to include PTSD, for further development.  After completion of the requested development at the RO, the case has since returned to the Board for further appellate review. 

Finally, the Board notes that in an August 2015 rating decision, the RO granted separate evaluations for peripheral vestibular disorder, tinnitus, and hearing loss.  In August 2016, the Veteran submitted a timely Notice of Disagreement, requesting higher initial disability ratings for these particular service-connected disabilities.  See 38 C.F.R. § 20.201 (2015).  However, VBMS and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular higher initial rating claims remain under the jurisdiction of the RO at this time, despite the assertion of the Veteran's attorney in October 2015 and September 2016 letters that these issues were properly perfected and are now before the Board.  The Board emphasizes it is not good policy for VA to have the same issues being adjudicated simultaneously at both the RO and the Board level. 

In the present decision, the Board will adjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD.  However, the issues of service connection for right and left foot disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  There is credible supporting evidence of the Veteran's in-service exposure to the aftermath of a noncombat-related stressor (a July 1974 helicopter crash off the flight deck of the USS Inchon).  

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has a current diagnosis of PTSD that is related to the confirmed in-service helicopter crash stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD with depression that was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant service connection claim for an acquired psychiatric disorder, to include PTSD.  However, the Veteran was provided adequate VCAA notice for these issues in November 2007, February 2008, and August 2008.  Also, the November 2007 and February 2008 letters also included a copy of a VA form with specific instructions for identifying PTSD stressors.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the PTSD issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the issues of entitlement to service connection for right and left foot disorders, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these particular service connection issues is not required at this time.  

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in June 2011, several years prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not technically applicable in the present case.  In any event, the Board will still consider any private or VA examiner's discussion of the DSM-5 in adjudicating the current Veteran's PTSD claim, in order to provide the Veteran with every benefit of the doubt.  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

With regard to an actual diagnosis of PTSD, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau, 492 F.3d at 1376-77.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran does not allege that he was in combat.  Instead, the Veteran contends that he has PTSD as the result of exposure to a noncombat-related stressor during his service with the Navy from February 1974 to February 1977.  Specifically, he states that while serving as an aviation boatswain's mate on the flight deck of the USS Inchon aircraft carrier in July 1974, he was confronted with the deaths of several service members in a helicopter crash that occurred at that time off the deck of the ship.  The Veteran was partially involved in the search and rescue operation, but the bodies of the helicopter pilots were never recovered.  He believes his mental problems began that day, and in October 1976 he says he was treated for depression while in the U.S. Navy because of this traumatic experience.  The Veteran alleges PTSD-related symptoms since service to include nightmares, insomnia, flashbacks, intrusive thoughts, avoidance of crowds, hypervigilance, paranoia, depression, and anxiety.  Although he admits he did not receive any therapy or treatment for his psychiatric problems until the early 2000s, for at least 25 years after service, he asserts continuity of symptoms for his mental problems from the time of this incident.  He indicates he suppressed the idea that anything was psychologically wrong with him until many years later, due to poor insight.  He also could not seek psychiatric treatment post-service for many years, because his job as a welder did not provide any health insurance.  See July 1974 unclassified military documents; October 2008 PTSD stressor statement; January 2012 Travel Board hearing at pages 16-23; December 2014 attorney letter; December 2014 Veteran's statement. 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

However, at the outset, the Veteran's alleged stressor of exposure to a helicopter crash in the present case does not involve "fear of hostile military or terrorist activity," as contemplated by the amended regulation, 38 C.F.R. § 3.304(f)(3).  Therefore, his alleged stressor does not fit within the parameters of the regulation change, such that the regulation change is of no benefit to this particular Veteran's case.  As such, corroborating evidence of the claimed in-service helicopter crash stressor is still required here.

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD with depression.  

Initially, the Veteran's service personnel records (SPRs) and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  His military occupational specialty (MOS) was an aviation boatswain's mate, which is not indicative of combat.  Moreover, his SPRs indicate he did not participate in any combat campaigns and received no wounds due to combat.  The Veteran has not made any allegation regarding participation in combat.  Thus, the combat provisions are not for application.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

With respect to the non-combat stressor of being confronted with the deaths of several service members in a helicopter crash that occurred at that time off the deck of the USS Inchon in July 1974, there is credible supporting evidence that this stressor occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  In particular, the Veteran submitted unclassified military documents dated in July 1974 that confirm a helicopter crashed occurred close to the USS Inchon.  SPRs document that the Veteran's MOS was an aviation boatswain's mate in July 1974 on the flight deck of the USS Inchon.  The duties of this MOS include working on the flight deck and playing a major part in launching and recovering naval aircraft quickly and safely from land or ships.  This includes aircraft fueling and fuel systems and search and rescue.  The Veteran has noted that he did not observe the helicopter crash but was subsequently confronted with the death of the personnel aboard.  The Veteran was partially involved in the search and rescue operation, but the bodies of the helicopter pilots were never recovered. Thus, this evidence of record shows it was highly plausible the Veteran experienced exposure to a traumatic non-combat related stressor.  Again, a stressor need not be corroborated in every detail, including the Veteran's personal participation.  Pentecost, 16 Vet. App. at 128.  In summary, there is sufficient credible evidence to verify the occurrence of this particular stressor.  38 C.F.R. § 3.304(f). 

(The Board notes that the RO also acknowledged the Veteran's exposure to the helicopter stressor in a May 2010 SOC.  The Board also previously acknowledged the occurrence of the helicopter stressor in its previous March 2013 Board decision).  

The Veteran's service treatment records (STRs) show that several years after the helicopter crash, in October 1976, he was exhibiting difficulty communicating with his fellow seamen.  He desired to be alone.  He had lost interest in the Navy, had developed neurovegetative symptoms of mild depression, anhedonia, hopelessness, helplessness, and despair.  The medical documentation from the U.S. Navy states that the Veteran had become increasingly socially isolated and displayed paranoia.  However, upon release from service, in a January 1977 Report of Medical History, the Veteran denied nervous trouble, depression, excessive worry, or insomnia.  Upon objective examination in January 1977, no psychiatric disability was observed.  Thus, the Veteran's STRs do show some treatment for depression, although they do not reveal any treatment or diagnosis of PTSD.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  

Moreover, January 1977 SPR administrative remarks document the Veteran was assigned a low mark of 2.8 in military behavior and military appearance due to lack of motivation and attitude that detracts from his technical knowledge and experience.  It was noted his military appearance is on the borderline and uniform's appearance and hair grooming need constant attention.  The Veteran was released from the Navy a short time thereafter in February 1977.  

Post-service, the Veteran was first treated for depression, NOS, in November 2002 and December 2004, according to VA treatment records.  

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In particular, aside from corroboration of an in-service stressor (this element is already met here), current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to a diagnosis of PTSD based on his already confirmed in-service helicopter crash stressor, the record is mixed and reflects several favorable and unfavorable medical opinions and treatment records.  However, upon review of this evidence, the Board concludes that the evidence of record is equally balanced in finding that the Veteran has a PTSD diagnosis due to the verified in-service helicopter crash stressor, in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-5).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to favorable evidence, a September 2008 VA psychiatry note documented PTSD and depression.  VA mental health treatment records dated from 2009 to 2015 also record numerous instances in which the Veteran tearfully provided details of the in-service helicopter crash.  An October 2013 VA mental health note assessed the Veteran with depressive disorder, but found the Veteran's depressive ruminations concerned the deaths of the in-service helicopter crash and also of his wife's recent death in 2013.   

With regard to favorable evidence, and most importantly, in December 2014 Dr. M.L.C., MD., a private psychiatrist, submitted a comprehensive medical examination and opinion concluding that the Veteran's depressive symptoms began while he was on active-duty service, and that he does, in fact, meet all of the DSM-5 criteria for PTSD.  Dr. M.L.C. explained it was not unremarkable for a veteran with severe and pervasive mental illness to avoid the mental healthcare system for many years after service.  The Veteran was observed to be profoundly mentally ill and lacked the capacity, judgment, and the ability to make any clear and focused decisions regarding his healthcare for many years.  The Veteran's in-service treatment for depression and his change in behavior discussed in the STRs and SPRs above were labelled as significant by Dr. M.L.C.  There is no question reviewing these records that the Veteran developed a severe constellation of symptoms associated with psychiatric illness while he was on active-duty service in the Navy in the 1970s, according to Dr. M.L.C.  It was noted that while the Veteran was on active-duty service he developed nightmares regarding the events that occurred during the helicopter crash as well as experiencing multiple dissociative episodes (i.e., flashbacks) of the incident in question.  He described to Dr. M.L.C. becoming socially isolated, withdrawn, having difficulty communicating, no longer enjoying his life, hopeless, guilty, ashamed, and mortified at the loss of life that occurred during these events.  Post-service, the Veteran returned to civilian life, but still suffered with pervasive symptoms of mental illness until obtaining treatment beginning in 2002.

Dr. M.L.C. opined that in the late 1970s psychiatric medicine was limited and not sophisticated regarding response to trauma.  If the Veteran had presented to a modern psychiatrist with his set of symptoms during service, he would have gone through a much more extensive interview process that also would have included discussions of the trauma and the symptoms associated with the consequences of that trauma.  The Veteran was exposed to a traumatic event, was described as having recurrent and intrusive recollections of the event, and had persistent behaviors to avoid thoughts arid feelings associated with the event.  The Veteran was complaining of persistent nightmares, flashbacks, and would have met all the DSM-5 criteria for PTSD.  After the death of his wife in 2013, not surprisingly, the increase in symptoms was associated with more intense memories of the helicopter crash causing further worsening of his psychiatric problems.  Dr. M.L.C. emphasized that the DSM-5 has a more robust criteria set incorporating many symptoms of depressive symptomatology and altered mood into the diagnosis of PTSD.  When examined in a comprehensive fashion, the Veteran deteriorated after being associated with the traumatic event on the USS Inchon and reacted in an extreme and severe fashion to that event with a steady deterioration over time.  The DSM-5 does not require a traumatic event be directly experienced or specifically witnessed by the victim of the trauma.  Simply learning that the traumatic event occurred to someone you know, with a violent or accidental outcome, can be sufficient.  In the case of the Veteran he learned that the helicopter crashed into the ocean killing all involved, and these were seamen he served with on the USS Inchon.  Subsequent to this event the Veteran experienced persistent distressing memories of the helicopter crash that exist even in 2014, almost 40 years later.  Over the years, the Veteran has been misdiagnosed due to his lack of capacity to articulate his emotions, feelings, and thoughts regarding the helicopter crash.  His incapacity to communicate virtually reaches the level of psychotic thought processing given the extent of his thought blocking and speech latency.  Dr. M.L.C. felt this was not unusual.  

Dr. M.L.C. concluded that in 1976 during service, the Veteran was experiencing many of the same symptoms he is experiencing today including the lack of ability to communicate effectively, depressive symptomatology, altered sleep, and decreased focus and concentration.  All of these symptoms are found in the criteria set for PTSD in the DSM-5.  The symptoms began while he was in the Navy and persisted to the current day.  His grief regarding the death of his wife in 2013 only served to perpetuate and exacerbate his previously existing clinical condition of PTSD, making him that much more mentally ill and impaired.  The Axis I diagnosis is PTSD with dissociative symptoms.  Dr. M.L.C. also listed several medical treatise articles to support his medical opinion that the Veteran has PTSD attributable to the confirmed in-service helicopter crash.  

With regard to the unfavorable evidence, the Veteran underwent negative VA PTSD screens in November 2005, July 2006, October 2008, and July 2012.  In a January 2006 Social Security Administration (SSA) Psychiatric Review Technique, the Veteran reported his depression is due to his inability to do the things he used to do, because of his diabetes and neuropathy.  There was no mention of the in-service helicopter crash.  An October 2008 VA PTSD and depression screen and June 2009 VA mental health note and October 2013 VA mental health note all commented that the Veteran did not meet any criterion A traumatic events during his military service for PTSD.  A February 2010 VA psychological examination found that the Veteran's PCL-M score of 58 was consistent with a diagnosis of PTSD; however, when the Veteran was queried about his responses, several responses were not explicitly associated with a traumatic stressor and appeared to be reflective of more generalized psychological distress rather than strict PTSD symptoms.  Although the PCL-M score was judged to be reflective of genuine psychological distress, many of these symptoms were not clearly associated with a specific traumatic event.  The February 2010 VA psychological examiner concluded the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  Instead, he has Axis I dysthymic disorder.  A March 2011 VA PTSD intake report also came to a similar negative conclusion regarding the existence of PTSD for the Veteran.  None of these reports discussed a PTSD diagnosis in the context of the latter DSM-5.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the PTSD issue.  Certain elements of both the positive and negative medical opinions in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Given the law and the medical evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and allow service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board is cognizant that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

In addition, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, the record also shows the Veteran has depression or dysthymia as secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310(a).  Specifically, Dr. M.L.C. specifically assessed that the Veteran's depressive symptoms he has consistently displayed are a component of his current PTSD diagnosis.  Dr. M.L.C. explained that the Veteran has frequently been diagnosed with depressive disorder, NOS, or dysthymia, but dysthymia is no longer a working diagnosis in the psychiatric nomenclature (for the DSM-5).  Dr. M.L.C. further observed the DSM-5 has a more robust criteria set incorporating many symptoms of depressive symptomatology and altered mood into the diagnosis of PTSD.  Dr. M.L.C. added it was understandable that the Veteran has been diagnosed with depressive disorder NOS and dysthymic disorder in the past, but after a psychiatric examination and a two hour interview, Dr. M.L.C. determined that the correct diagnosis for the Veteran would be PTSD, attributable to the in-service helicopter crash.  In addition, VA mental health treatment records dated from 2008 to 2015 frequently discuss the Veteran's depressive symptoms, often interwoven with a PTSD diagnosis. 

In any event, the present decision is considered a full grant of the benefits sought by the Veteran for his acquired psychiatric disorder claim to include PTSD.  In granting service connection for PTSD with depression, the RO should assign a disability rating or ratings that encompass the symptoms of these disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology, but bipolar disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability).  


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for PTSD with depression is granted.


REMAND

However, before addressing the merits of the service connection issues for the right and left foot, the Board finds that additional development of the evidence is required.

First, the February 2014 Joint Motion instructed the Board to attempt to secure any outstanding service personnel records (SPRs) for the Veteran, relating to an alleged transfer request due to a foot injury, initiated sometime during the Veteran's active duty from 1974 to 1977.  Although the RO already secured various other SPRs for the Veteran, no specific request was made to secure any outstanding SPR transfer requests for another military duty assignment due to an alleged foot injury.  Thus, the AOJ should attempt to secure any outstanding SPRs showing a transfer request for the Veteran, from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  Any such outstanding SPRs may be relevant in verifying whether there was any right or left foot injury during the Veteran's service in the Navy from 1974 to 1977. 

Second, as the service connection issues on appeal for the right and left foot are already being remanded for further development, the Board sees the Veteran's VA treatment records on file date to July 2015.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, a remand is required to obtain an adequate VA examination to address the etiology of any current right and left foot disorder.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded an earlier VA foot examination in April 2012 at which time the VA examiner diagnosed tarsal tunnel and metatarsalgia of the feet.  However, this VA examination is flawed in several respects.  First, it is not clear whether the diagnoses pertained to one or both feet.  Second, the April 2012 VA foot examiner failed to provide an adequate discussion of much of the relevant post-service VA treatment records for the feet in the 2000s, prior to rendering his opinion.  In this regard, the VA foot examiner did not discuss all of the Veteran's foot diagnoses in the record.  Third, the VA foot examiner also did not discuss the Veteran's theory that his in-service exposure to aviation fuel on the deck of the USS Inchon caused or contributed to the development of his bilateral foot problems.  Accordingly, an adequate VA examination is necessary to address the etiology of any current right or left foot disorder.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC, RMC, or any other appropriate entity and secure any outstanding service personnel record (SPR) transfer request for another military duty assignment, due to the Veteran's alleged foot injury sometime between 1974 and 1977.  (Although VA has already secured various other SPRs for the Veteran, the February 2014 Joint Motion from the Court specifically instructed the Board to attempt to secure any other separate SPR transfer request records).  Any such outstanding SPRs may be relevant in verifying whether there was any right or left foot injury during the Veteran's service in the Navy from 1974 to 1977.

2.  The AOJ should obtain VA treatment records from the New Orleans, Louisiana or other relevant VA healthcare system dated from July 2015 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  After any additional records are associated with the claims file, including any SPR transfer requests from the 1970s secured on remand, the AOJ should schedule the Veteran for the appropriate VA examination to determine the etiology of the Veteran's current right and left foot disorders.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following question: 

(a) The VA examiner should identify all current right or left foot disorders the Veteran has.  

(b) For any of the Veteran's currently diagnosed right and left foot disorders, is it at least as likely as not (i.e., 50 percent or more probable) that any foot disorder began during or is otherwise causally related to the Veteran's active service in the Navy from 1974 to 1977?  In particular, the VA examiner should address if the Veteran's in-service duties and long hours on his feet as an aviation boatswain's mate on the flight deck of the USS Inchon aircraft carrier caused the development of any of his current foot conditions.  In addition, the VA examiner should address whether any of the Veteran's currently diagnosed foot disorders developed as the result of his credible in-service exposure to aviation fuel and lead paint on the deck of the USS Inchon, as part of his aviation boatswain's mate duties.  

(c) In rendering the above opinions, the VA examiner should consider and address the following evidence:

(i) The Veteran contends that he developed bilateral foot pain with burning while on the flight deck of the USS Inchon from 1974 to 1977.  His duties included constant running, walking, pushing, pulling, and carrying on the flight deck.  He states that he did not receive medical treatment for his feet during service, as the accepted Navy mentality was not to complain.  He also says he jammed his feet several times while going up and down ladder ways on the ship.  He adds that in August 1974 a mattress support fell on his left foot as well.  Post-service, he says his bilateral foot pain gradually worsened over the years.  He adds he did not receive any medical treatment for his feet until the early 2000s.  

(ii) Service treatment records (STRs) document that upon release from service in January 1977, the Veteran denied any foot trouble or neuritis in his report of medical history.  Upon objective examination in January 1977, his feet were normal.  

(iii)  Post-service, a September 2007 buddy statement from a friend mentioned observing the Veteran's left foot pain for the past 24 years, since 1983.  However, the Veteran did not receive any medical treatment for his feet until 2002.  

(iv) Post-service, during the course of the appeal, the Veteran has been diagnosed with various foot disorders, including:  
      - left foot degenerative changes in the first metatarsophalangeal joint (see May 2002 VA X-rays left foot); 
      -metatarsalgia or Morton's neuroma of both feet (see December 2004 VA podiatry clinic note, February 2006 VA neurology consult, April 2013 VA neurology note);
      - peripheral / peroneal neuropathy in both feet secondary to Type II diabetes mellitus (see April 2003 and August 2005 and October 2012 and December 2012 VA Electromyographies (EMGs) and NCS studies, December 2005 SSA Physical Residual Functional Capacity Assessment, November 2009 VA neurology procedure note for NCS studies, April 2013 VA neurology note, January 2014 and November 2014 and December 2014 VA podiatry clinic notes);
      -hammer toe deformity (see August 2004 and December 2004 VA servcare clinic notes); 
      -plantar fasciitis (see April 2004 VA servcare note, November 2012 VA interdisciplinary pain consult);  
      -peroneal tendonitis (see January 2005 and 2006 VA podiatry clinic notes); 
      - tarsal tunnel syndrome of both feet (see 2009 to 2011 VA treatment records),  November 2009 VA neurology procedure note for NCS studies, May 2011 private tarsal tunnel release surgery of left foot).

(v) Post-service, VA treatment records dated in 2002 first show treatment for type II diabetes mellitus.  The Veteran has been diagnosed peripheral / peroneal neuropathy in both feet secondary to Type II diabetes mellitus.  However, in a July 2006 VA podiatry consult note, a VA podiatrist assessed it was probably more likely than not that the Veteran's foot symptoms were aggravated and accelerated due to his military service.  In addition, a March 2010 VA podiatry outpatient note remarked that posterior tarsal tunnel syndrome has many causes but abnormal pronation and repetitive stresses of abnormal pronation on the foot/ankle such as exercises, running, marching, and jumping can be a causative reason for posterior tarsal tunnel syndrome.  It was noted that the Veteran does abnormally pronate and it is reasonable to assume that this in all likelihood than not was caused by his in-service activities.  Furthermore, a November 2012 VA interdisciplinary pain consult documented left foot pain which started in the 1970s, attributable to "overuse."  Finally, a May 2013 VA podiatry outpatient note from a VA podiatry physician opined that giving the Veteran the benefit of the doubt, based on the Veteran's history of in-service exposure to aviation fuel, lead paint, and running on the flight deck, the Veteran's foot pain originated in the Navy.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the right and left foot service connection issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thes claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


